i          i        i                                                                           i        i       i




                                    MEMORANDUM OPINION

                                             No. 04-08-00842-CV

                                             IN RE Leon JOFFE

                                      Original Mandamus Proceeding1

PER CURIAM

Sitting:          Alma L. López, Chief Justice
                  Catherine Stone, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: December 10, 2008

PETITION FOR WRIT OF MANDAMUS DENIED

           Leon Joffe seeks a writ of mandamus directing the presiding County Court judge to issue an

order granting his Motion to Suspend Enforcement of Judgment Pending Appeal by Alternative

Security in Lieu of Supersedeas Bond. Based on the documents attached to Joffe’s petition, the

motion was file-stamped on November 14, 2008, and appears to be set for a hearing on December

4, 2008. Although Joffe contends that the failure to immediately rule on his motion will permit the

real party in interest to execute on a writ of possession in the underlying lawsuit, a trial court has a

reasonable time to consider and rule on a pending motion. In re Bonds, 57 S.W.3d 456, 457




           1
          … This proceeding arises out of Cause No. 341900, styled Miriam Joffe v. Leon Joffe, pending in the County
Court at Law No. 5, Bexar County, Texas, the Honorable David Rodriguez presiding.
                                                                           04-08-00842-CV



(Tex. App.—San Antonio 2001, orig. proceeding). Accordingly, Joffe’s petition for writ of

mandamus and emergency motion are denied.

                                                  PER CURIAM




                                            -2-